DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 07/30/2020, 07/02/2021, 03/04/2022, 03/08/2022 have been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.
	Except for Foreign Patent Document AL, all of the citations in the 03/04/2022 IDS have been stricken because the remaining references were cited and made of record by the 07/30/2020 IDS.  As applicant explains in the 03/04/2022 transmittal letter, the 03/04/2022 IDS only corrects for the publication date of document AL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claim(s) 1 and 3–7 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (JP 2009-035682 A, machine translation) as evidenced by AMCP 706-356, “9-18.5 Bead,” Chapter 9, AMC Pamphlet: Engineering Design Handbook, Automotive Series, Automotive Suspensions, U.S. Army Materiel Command, Washington D.C., 9-18 (1967) and in view of Kanbara et al. (JP 2015-086282 A, machine translation).
	With respect to claim 1, Saito teaches a modified liquid polyisoprene having a Mn of 10000 to 60000 and having a functional group derived from maleic anhydride.  ¶ 8.  The modified liquid polyisoprene is employed in a tire bead filler rubber composition, wherein a tire bead contains steel cables impregnated with a hard rubber compound, as evidenced by AMCP 706-356.
	Saito Par. 2 explains that modified liquid polyisoprene having anhydride derived groups are known in the art for improving dispersibility of polar materials in rubber compositions, but differs from the present claim because it is silent as to i) the functional group equivalent weight of functional groups and the melt viscosity of the modified liquid polyisoprene; and ii) a slope value X(K) in an expression relating melt viscosity at 38° and 60°C is as claimed.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)	
	As to i), Kanbara teaches a modified liquid diene rubber having a functional group derived from maleic anhydride and having a melt viscosity of 0.1 to 10000 at 38°C. claim 2.  Pars. 2, 4 explain that it is known in the art to improve the adhesion of rubber composition to metal by including a functional group modified liquid rubber and that its material further provides corrosion resistance.
	Kanbara prepares its modified liquid diene rubber by adding 0.1 to 20 parts by mass of modifying compound to 100 parts by mass of unmodified liquid diene rubber at 120° to 180° C and the reaction time is 5 to 50 hours. ¶¶ 66, 67.  The present specification explains the following:
the functional group equivalent weight of the functional groups (a) derived from an acid anhydride is in the range of 400 to 3,500 g/eq […] a functional group equivalent weight of the functional groups (a) in the specified range may be effectively produced by performing the addition reaction of the modifying agent at an appropriate reaction temperature for a sufficient amount of reaction time. For example, maleic anhydride is preferably added to the unmodified liquid diene rubber (A′) at a reaction temperature of 100 to 200° C., and more preferably 120° C. to 180° C. The reaction time is preferably 3 to 200 hours, more preferably 4 to 100 hours, and still more preferably 5 to 50 hours.
¶¶ 41, 42 (emphasis added). The present disclosure prepares a modified liquid diene rubber by adding 0.1 to 20 parts by mass of maleic anhydride to 100 parts by mass of unmodified liquid diene rubber under these conditions.  ¶ 45.  Given that this is identical to how Kanbara prepares its modified liquid diene rubber, one of ordinary skill in the art would accordingly reasonably understand that the modified liquid diene rubber would possess a functional group equivalent weight of the functional groups derived from an acid anhydride as claimed.
	Given that Saito and Kanbara both employ modified liquid diene rubbers and the advantages of the modified liquid diene rubber of Kanbara, a person of ordinary skill in the art would before the effective filing date of the claimed invention would have reasonably selected a modified liquid diene rubber having a functional group equivalent weight of the functional groups derived from an acid anhydride in the range of 400 to 3,500 g/eq as claimed in order to provide good adhesion and corrosion resistance to a bead filler rubber composition comprising the modified liquid diene rubber.
	As to ii), as discussed above, Saito and Kanbara teach a substantially similar modified liquid diene rubber prepared in the same manner and conditions as the presently claimed modified liquid diene rubber.  One of ordinary skill in the art would reasonably expect the substantially similar modified liquid diene rubber to possess similar properties to the claimed modified liquid diene rubber for the reasons already discussed.
	While Saito and Kanbara do not directly disclose a slope value X(K) in an expression relating melt viscosity at 38° and 60°C, since each of the claimed components is present and rendered obvious by the teachings of Saito, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the resulting modified liquid diene to satisfy an expression where a slope value X(K) is as claimed.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claims 3–7, Saito teaches a tire bead filler rubber composition comprising, per 100 parts by mass of a solid rubber component (B), 1 to 20 parts by weight (pbw) of the modified liquid polyisoprene, 5 to 40 pbw of phenolic resin, 0.5 to 2 pbw of curing agent.

Claim(s) 1 and 3–5 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kanbara et al. (JP 2015-086282 A, machine translation).
	With respect to claim 1, Kanbara teaches a modified liquid diene rubber having a functional group derived from maleic anhydride and having a melt viscosity of 0.1 to 10000 at 38°C. claim 2.  The Mn of the liquid modified diene rubber is about 3000 to 166667, as calculated from weight average molecular weight values of 3000 to 500000 and the molecular weight distribution (Mw/Mn) of 1.0 to 3.0.  ¶¶ 78, 79.  
	Kanbara differs from the present claim because it is silent as to i) a functional group equivalent of the modified liquid diene rubber; and ii) a slope value X(K) in an expression relating melt viscosity at 38° and 60°C is as claimed.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	As to i), the present specification explains the following:
the functional group equivalent weight of the functional groups (a) derived from an acid anhydride is in the range of 400 to 3,500 g/eq […] a functional group equivalent weight of the functional groups (a) in the specified range may be effectively produced by performing the addition reaction of the modifying agent at an appropriate reaction temperature for a sufficient amount of reaction time. For example, maleic anhydride is preferably added to the unmodified liquid diene rubber (A′) at a reaction temperature of 100 to 200° C., and more preferably 120° C. to 180° C. The reaction time is preferably 3 to 200 hours, more preferably 4 to 100 hours, and still more preferably 5 to 50 hours.
¶¶ 41, 42 (emphasis added). The present disclosure prepares a modified liquid diene rubber by adding 0.1 to 20 parts by mass of maleic anhydride to 100 parts by mass of unmodified liquid diene rubber under these conditions.  ¶ 45.  Kanbara similarly prepares its modified liquid diene rubber by adding 0.1 to 20 parts by mass of modifying compound to 100 parts by mass of unmodified liquid diene rubber at 120° to 180° C and the reaction time is 5 to 50 hours. ¶¶ 66, 67.
	Given that Kanbara prepares its liquid modified diene rubber under identical time and temperature conditions as the present disclosure, a person of ordinary skill in the art would before the effective filing date of the claimed invention would reasonably expect the resulting modified liquid diene rubber to possess a functional group equivalent weight of the functional groups derived from an acid anhydride in the range of 400 to 3,500 g/eq as claimed.
	As to ii), as discussed above, Kanbara teaches that its modified liquid diene rubber possesses a melt viscosity of 0.1 to 10000 at 38°C.  This range substantially overlaps with the present claimed melt viscosity range at 38°C.  To the extent that Kanbara prepares its liquid modified diene rubber under identical time and temperature conditions as the present disclosure, a person of ordinary skill in the art would before the effective filing date of the claimed invention would reasonably expect the resulting modified liquid diene rubber to possess similar properties.
	While Kanbara does not directly disclose a slope value X(K) in an expression relating melt viscosity at 38° and 60°C, since each of the claimed components is present and rendered obvious by the teachings of Kanbara, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the resulting modified liquid diene to satisfy an expression where a slope value X(K) is as claimed.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claims 3 and 4, Kanbara teaches a rubber composition comprising the modified liquid diene rubber and a solid rubber.  Abstract, claim 1.
	With respect to claim 5, Kanbara teaches a sealing materials comprising the rubber composition therein.  ¶ 130.

Claim(s) 1–3 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Motoda et al. (WO 2016/104473 A1; US 2018/022835 A1 as English equivalent).
	With respect to claim 1, Motoda teaches a modified liquid diene rubber, comprising a modifying group partly containing a (meth)acroyl group (p) and a monomer (a1) derived from a conjugated diene compound, where the modified diene rubber has a functional group equivalent of 700 to 20,000 g/eq; a number average molecular weight (Mn) of 1000 to 80000; and a melt viscosity of 0.1 to 5,000 at 38°C.  claims 1–3, ¶ 45 (defining the Mn as according to standard polystyrene determined by GPC).  The functional group is derived from an acid anhydride.  ¶ 74.
	Motada differs from the present claim only because it i) teaches values of functional group equivalent, a Mn, and melt viscosity at 38°C that overlap the presently claimed ranges of each; and ii) is silent as to an expression where a slope value X(K) is as claimed. 
	As to i), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Motada teaches a modified liquid diene rubber characterized by functional group equivalent, a Mn, and melt viscosity at 38°C values that substantially overlap the corresponding claimed ranges of each, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a liquid diene as claimed.
	As to ii), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Here, Motada teaches that its modified liquid diene has a melt viscosity at 38°C of 0.1 to 5,000 Pa·s.  ¶ 44.  Motada further prepares its modified liquid diene rubber under substantially similar reaction conditions as in the present disclosure.  Particularly, Motada adds 0.5 to 20 parts by mass of an unsaturated dicarboxylic acid anhydride to 100 parts by mass of unmodified liquid diene rubber at a temperature of 100° to 250°C and reacting for 4 to 50 hours.  ¶¶ 74, 79, 80.  The present disclosure likewise prepares a modified liquid diene rubber by adding 0.1 to 20 parts by mass of maleic anhydride to 100 parts by mass of unmodified liquid diene rubber at a temperature of 100° to 200°C and reacting for 5 to 50 hours.  ¶¶ 42, 45.  Since Motada prepares its modified liquid diene rubbering a manner that substantially overlapping with that presently employed by the present disclosure, one of ordinary skill in the art would reasonably expect the resulting modified liquid diene rubber to possess similar properties, including satisfying an expression where a slope value X(K) is as claimed.
	While Motada does not directly disclose a slope value X(K) in an expression relating melt viscosity at 38° and 60°C, since each of the claimed components is present and rendered obvious by the teachings of Motada, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the resulting modified liquid diene to satisfy an expression where a slope value X(K) is as claimed.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 2, Motada teaches that its modified liquid diene rubber is the product of a liquid diene rubber modified with an unsaturated carboxylic acid anhydride and a hydroxy (meth)acrylate or a hydroxyalkyl (meth)acrylamide.  ¶¶ 25, 84–87.
	With respect to claim 3, Motada teaches a resin composition comprising the modified liquid diene rubber.  claim 5.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  JP 2016-027163 A, JP 2017-014373 A, WO 2015/137296 A1, JP 58-147407 A, JP 2013-227382 A, JP 06-506004 A are cited for general interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763